[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION de APPEAL FROM FAMILY SUPPORT MAGISTRATE
The defendant has appealed the decision of the Family Support Magistrate dated June 8, 1992 concerning medical expenses and dental expenses for a child who had attained majority
The child in question, Tammy, attained her 18th birthday on March 2, 1992. Prior thereto, her mother contracted for braces which involved a flat price regardless of the number of visits or length of treatment, (Plaintiff's Exhibit A). The plaintiff paid one-half as an initial payment so work would begin, and one monthly installment of $85.00. The payment schedule provided for 23 monthly payments and a final payment of $45 due January 1, 1993. The defendant claims that his obligation to the dentist terminated when the child turned 18. The Magistrate ruled that since the debt was incurred when the child was a minor, the defendant is obligated to pay half, although the payment schedule runs beyond the child's 18 birthday. The defendant's claim is without merit. The Magistrate's ruling is correct.
The child was admitted to the hospital on the Friday prior to her 18th birthday. She remained until the 4th, so that her hospital stay encompassed three (3) days as a minor and three (3) days as an adult. After insurance, there remained $500 due. The defendant claimed that he was responsible for the first three (3) days only and therefore is liable for 50% of the unreimbursable CT Page 11744 medical expense incurred by the child as a minor. It is not clear from the transcript if the $500 is a deductible amount or an excess amount not covered by the defendant's policy. Without more, the court cannot disagree with the Magistrate that the child became sick while a minor and the parents should split the unpaid balance.
The appeal is dismissed.
HARRIGAN, J.